Citation Nr: 0616425	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service of almost six years.  This included service in 
Vietnam from May 1967 to May 1968 and from August 1969 to 
March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the VARO in 
Waco, Texas, that denied entitlement to the benefits sought.  



FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied its duty to notify 
the appellant in developing all evidence pertinent to her 
claim.

2.  The veteran died on March [redacted], 2002, in the emergency room 
at the Navarro Regional Hospital in Corsicana, Texas.  

3.  The death certificate reveals that the immediate cause of 
death was a myocardial infarction of one-hour duration.  
Hypertension was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.  An autopsy was not performed.  

4.  At the time of the veteran's death, service connection 
was in effect for diabetes mellitus associated with herbicide 
exposure.  A 10 percent disability rating had been in effect 
since May 3, 2001.  

5.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2005).

2.  The requirements for eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A review of the evidence in this case discloses the appellant 
was sent content-complying notice regarding the VCAA by 
letter dated in January 2003, about one month prior to the 
issuance of the February 2003 rating decision denying her 
entitlement to the benefits sought.  That communication 
informed her what the evidence had to show to establish 
entitlement to the benefit sought.  She was told what 
information or evidence was needed from her and what she 
could do to help with her claim.  

The Board finds that the RO substantially complied with the 
requirements of the VCAA with regard to notice.  The claimant 
has been given the opportunity to submit information and 
evidence in support of her claim.  Therefore, to decide the 
appeal at this time would not cause prejudicial error, and 
the notification requirements of the VCAA have been 
substantially complied with in that she has been provided a 
meaningful opportunity to participate in development of her 
claim.  Therefore, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict hearings to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).

Pertinent Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The surviving spouse of a veteran 
who has died from a service-connected disability or 
compensable disability may be entitled to receive dependency 
and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. § 3.312.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.

Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the appellant or in her behalf.  See Gonzales v. West, 218 
F.3d, 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and what this evidence shows, or fails 
to show, on the claim.  The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The appellant is competent to report that the veteran had 
certain symptoms.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a lay person, however, she is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any disorder the veteran might have had 
because she does not have the requisite medical expertise.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations that go to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the evidence of record shows that the veteran 
died in March 2002 of a myocardial infarction.  Essential 
hypertension was listed as a significant condition 
contributing to death, but not resulting in the underlying 
cause.  At the time of the veteran's death, he was service 
connected for diabetes mellitus, Type II, evaluated as 
10 percent disabling.

The appellant essentially argues that the veteran's 
service-connected diabetes mellitus materially contributed to 
his death from heart disease.  

In this regard, the Board notes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed to Agent Orange during that service.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, presumptive service connection for numerous 
diseases, including diabetes mellitus, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  The veteran in this 
case is presumed to have been exposed to Agent Orange as a 
result of his service in Vietnam and he was service connected 
for diabetes mellitus, Type II, prior to his death.  The 
veteran's heart disease, however, is not a condition for 
which presumptive service connection is warranted for disease 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e).

As noted above, the death certificate shows the immediate 
cause of death was myocardial infarction.  The veteran's 
service medical records are negative for evidence of 
cardiovascular disability of any kind.  In addition, the 
contemporaneous medical evidence of record is negative for 
the presence of cardiovascular disability for many years 
after the veteran's military service.  

A review of the record shows no competent evidence linking 
the veteran's diabetes mellitus to the heart disease that 
caused his death.  The post service medical evidence shows 
that when the veteran was seen for medical evaluation 
purposes in July 1999, he gave a history of having received 
treatment for hypertension during the past 15 to 16 years.  
The initial diagnosis of diabetes mellitus was made at the 
time of the July 1999 examination.  There is no medical 
evidence of record linking the diabetes mellitus to the 
veteran's heart disease.  

The Board notes that entitlement to service connection may 
not be based on speculation or remote possibility.  See, for 
example, Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when condition 
also indicated that "it is just as likely that they could 
have another cause"), affirmed 217 F.3d 854 (Fed. Cir. 1999), 
29, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. App. 124, 
127 (1998) (private physician's opinion that veteran's 
preexisting service related condition may have contributed to 
his ultimate demise is too speculative, standing alone, to be 
deemed new and material evidence to reopen cause of death 
claim).  

In reaching its determination, the Board does not wish in any 
way to diminish the veteran's honorable active service, to 
include two tours of duty in Vietnam.  The Board, however, is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound in these matters by the 
medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 
8 Vet. App. 546, 553 (1996).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied.  

Entitlement to Dependents' Educational Assistance

The appellant has also raised the issue of entitlement to 
dependents' educational assistance benefits under 38 U.S.C.A. 
Chapter 35.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
United States Court of Appeals for Veterans Claims held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Because the Board has denied service connection for the 
cause of the veteran's death, and since the record reflects 
the veteran was not evaluated as having a disability total 
and permanent in nature as a result of service-connected 
disability at the time of his death, any child or surviving 
spouse of the veteran is not eligible for such benefits, and 
entitlement to dependents' educational assistance benefits is 
not 


						(Continued on next page)





warranted as a matter of law.  38 U.S.C.A. § 3501(a); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependents' educational assistance pursuant to 
Title 38, United States  Code, Chapter 35, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


